Citation Nr: 1700868	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  04-19 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to earlier effective dates for the award of a 40 percent disability rating and for the award of a 70 percent disability rating for bilateral hearing loss disability, status-post right tympanoplasty.

2.  Entitlement to a disability rating in excess of 10 percent for hemorrhoids.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine disability; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran honorably served on active duty in the U.S. Army from November 1966 to August 1969 and from July 1971 to March 1974, including service in the Republic of Vietnam; and his decorations include the Bronze Star Medal.  His discharge for the period of service from March 1974 to August 1981 was considered to be dishonorable.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 decision of the RO that assigned an effective date of November 22, 2002, for the award of service connection and a 10 percent disability rating for a bilateral hearing loss disability.  The Veteran timely appealed for an earlier effective date.

In December 2006, the RO increased the disability evaluation to 40 percent for bilateral hearing loss, effective September 7, 2005; and in March 2008, the RO increased the disability evaluation to 70 percent for bilateral hearing loss, effective December 26, 2007.  Records show that the Veteran continued to appeal for earlier effective dates.

These matters also came to the Board on appeal from a December 2006 decision of the RO that denied an increased rating for hemorrhoids.  The Veteran timely appealed.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for entitlement to a TDIU already has been awarded.

In October 2008, the Veteran testified during a hearing before RO personnel.

In March 2010, the Veteran testified during a hearing before the undersigned at the RO.

In an August 2010 decision, the Board granted an effective date of September 20, 2001, for the award of service connection and a 10 percent disability rating for a bilateral hearing loss disability; dismissed the appeal for higher staged ratings for bilateral hearing loss; and remanded the appeal for an increased evaluation for hemorrhoids for further development.

The Veteran appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision, the Court affirmed in part; and vacated and remanded in part the Board decision for readjudication.  Mandate was entered in June 2012.  Thereafter, the case was returned to the Board.

Consistent with the Court's mandate and the evidence of record, the Board has recharacterized the issue on appeal as shown on the title page of this decision. 

Lastly, these matters came to the Board on appeal from an October 2002 decision of the RO that confirmed the previous denial of service connection for a cervical spine disability.  The Veteran timely appealed.  Regardless of the RO's action, the Board is required to make its own determination on whether new and material evidence had been received to reopen a previously denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In November 2012, the Board remanded each of the matters on appeal for additional development. The record reflects that the Veteran canceled a hearing scheduled in November 2013.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2015).  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was established, effective June 13, 1994. 

2.  The Veteran filed a claim for an increased rating for bilateral hearing loss on September 20, 2001. 

3.  Prior to September 7, 2005, and excluding periods where a total disability rating was in effect, the evidence weighs against a finding of increased severity in the level of hearing acuity for each ear. 

4.  Prior to December 26, 2007, and excluding periods where a total disability rating was in effect, the evidence weighs against a finding of profound deafness in the level of hearing acuity for the right ear. 

5.  Throughout the rating period, the Veteran's hemorrhoids have been large in degree and with persistent bleeding; and secondary anemia has been attributed to medications taken to prevent thrombosis.

6.  In an August 1992 rating decision, the RO denied service connection for a cervical spine disability.  The Veteran did not appeal within one year of being notified.

7.  In a September 1997 rating decision, the RO declined to reopen the Veteran's claim for service connection for a cervical spine disability. 

8.  Evidence associated with the claims file since the September 1997 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability; and raises a reasonable possibility of substantiating the claim.  

9.  During service, the Veteran likely saw combat with the enemy in Vietnam. 

10.  The Veteran has credibly contended that he has experienced cervical pain since he was in service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 7, 2005, for the assignment of a 40 percent disability evaluation for bilateral hearing loss, status-post right tympanoplasty, are not met.  38 U.S.C.A. §§ 5105, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2015).

2.  The criteria for an effective date earlier than December 26, 2007, for the assignment of a 70 percent disability evaluation for bilateral hearing loss, status-post right tympanoplasty, are not met.  38 U.S.C.A. §§ 5105, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2015).

3.  Throughout the rating period, the criteria for a 20 percent disability rating hemorrhoids are met or nearly approximated.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7336 (2015).

4.  The RO's September 1997 decision, declining to reopen the claim for service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

5.  The evidence received since the RO's September 1997 denial is new and material; and the claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  Osteoarthritis of the cervical spine is presumed to have been incurred in active wartime service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by June 2003 and November 2007 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO's attempt to obtain the Veteran's service treatment records for active duty from November 1966 to August 1969 was unsuccessful; further attempts to find such records would be futile.  The Veteran has submitted statements to support his claims.

The RO has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of service connection and increased ratings and effective dates, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examination.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Earlier Effective Date for Award of Compensation 

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2014); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

The Veteran contends that the assigned 40 percent disability rating for bilateral hearing loss should be awarded from the date of service connection. 

Factual Background

In this case, service connection has previously been established for a bilateral hearing loss disability, effective from June 13, 1994.  Records show that the RO evaluated the Veteran's service-connected disability as 0 percent (noncompensable) disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  No timely appeal of the May 1996 rating decision was initiated by the Veteran, and the May 1996 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

Speech audiometry in April 1996 revealed speech recognition ability of 96 percent in each ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
20
25
35
LEFT
N/A
15
10
50
55

Pure tone threshold averages in April 1996 were 26.25 for the right ear and 32.50 for the left ear.  These findings correspond to Level I hearing in the right ear and to Level I hearing in the left ear, which in turn corresponds to a 0 percent (noncompensable) disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.  

On September 20, 2001, the Veteran submitted correspondence, which has been accepted as a claim for an increased disability rating for bilateral hearing loss.  Audiometric testing at that time revealed pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
40
45
60
LEFT
N/A
10
10
60
60

Speech audiometry revealed speech recognition ability of 80 percent and 96 percent in the right ear, and of 100 percent in the left ear.  Pure tone threshold averages in September 2001 were 48.75 for the right ear and 35 for the left ear.  These findings, at worst, correspond to Level III hearing in the right ear and to Level I hearing in the left ear, which in turn corresponds to a 0 percent (noncompensable) disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.  

VA records show a diagnosis of chronic tympanic membrane perforation of the right ear with mild conductive hearing loss in September 2001.  

The Veteran then underwent a tympanoplasty of the right ear in October 2001, and a cholesteatoma was noted and removed during the procedure.  The Veteran did not desire revision, although there was persistent perforation and reports of no sensation in the ear since surgery.  Audiology testing in January 2002 revealed a mild to moderately severe mixed hearing loss across all frequencies.  Good word recognition abilities were noted bilaterally.  The assessment was "no significant changes in hearing" since previously tested.  Records show that the Veteran was fitted for hearing aids in March 2002.

Effective October 10, 2001, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition, and then resumed the evaluation of 0 percent (noncompensable) disabling, effective December 1, 2001.  Records indicate that the Veteran had not reported for follow-up audiometric testing.

On November 22, 2002, the Veteran submitted correspondence, which has been accepted as a claim for an increased disability rating for bilateral hearing loss. 
 
A VA (contract) examiner noted in February 2003 that the Veteran suffered from hearing loss in both ears, which appeared to be worse on the right.  He wore hearing aids and was bothered with constant otorrhea from his right ear, which made the functioning of a hearing aid questionable.

Audiometric testing in March 2003 revealed pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
75
80
90
100
LEFT
N/A
40
55
66
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 94 percent in the left ear.  Pure tone threshold averages in March 2003 were 86.25 for the right ear and 57.75 for the left ear.  These findings correspond to Level IV hearing in the right ear and to Level II hearing in the left ear, which in turn corresponds to a 0 percent (noncompensable) disability rating.  38 C.F.R. § 4.85, Tables VI and VII.

Here, the record reveals an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 in the right ear.  Applying Table VIA solely for the right ear, these findings correspond to Level VIII in the right ear and to Level II in the left ear, which in turn corresponds to a 10 percent disability rating,  38 C.F.R. § 4.86, Table VIA.     

In an April 2003 rating decision, the RO increased the evaluation to 10 percent for bilateral hearing loss, status-post right tympanoplasty, effective the date of claim in November 2002.

On September 7, 2005, the Veteran submitted correspondence, which has been accepted as a claim for an increased disability rating for bilateral hearing loss. 

Private records, dated in February 2006, reveal that there was likely a cholesteatoma growing in the Veteran's right ear, and that another surgical procedure was recommended.

Audiometric testing in February 2006 revealed pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
75
50
55
60
LEFT
N/A
20
20
70
70

Speech audiometry revealed speech recognition ability of 38 percent in the right ear and of 60 percent in the left ear. Pure tone threshold averages in February 2006 were 60 for the right ear and 45 for the left ear.  These findings correspond to Level IX hearing in the right ear and to Level V hearing in the left ear, which in turn corresponds to a 40 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.  

Private records, dated in November 2006, reveal that the tumor has regrown in the Veteran's right ear; and that he has lost more hearing and more balance function.

In a December 2006 rating decision, the RO increased the evaluation to 40 percent for bilateral hearing loss, status-post right tympanoplasty, effective the date of claim in September 2005.

VA records show a diagnosis of recurrent cholesteatoma in the right ear in September 2007.  The Veteran then underwent surgery.

Effective September 24, 2007, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition, and then resumed an evaluation of 10 percent, effective November 1, 2007.

Audiometric testing in December 2007 revealed pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
NR*
NR
NR
NR
LEFT
N/A
60
60
85
85

[*NR:  No response at that frequency.]  Speech audiometry revealed speech recognition ability of 56 percent in the left ear.  The right ear could not be tested. Pure tone threshold averages in December 2007 were no responses through all frequencies for the right ear, and 72.50 for the left ear.  These findings correspond to Level XI hearing in the right ear and to Level VIII hearing in the left ear, which in turn corresponds to a 70 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII. 

In a March 2008 rating decision, the RO increased the evaluation to 70 percent for bilateral hearing loss, status-post right tympanoplasty, effective the date of examination in December 2007.

This appeal for an earlier effective date followed.  In an August 2010 decision promulgated by the Board, an effective date of September 20, 2001, was granted for the award of a 10 percent disability rating for bilateral hearing loss.

In March 2012, the Board was instructed, in essence, to adjudicate the intertwined issue of an earlier effective date for increased disability ratings for bilateral hearing loss. 

Analysis

Here, the Veteran filed his claim for an increased disability rating for service-connected bilateral hearing loss on September 20, 2001.  The evidence of record simply does not support a finding of any pending claim, formal or informal, prior to September 20, 2001.  38 C.F.R. §§ 3.151(a), 3.155(a).  The August 2010 decision promulgated by the Board accepts September 20, 2001, as the date of claim for the initial award of compensation for bilateral hearing loss.  This portion of the Board's decision was affirmed by the Court in March 2012.  Hence, the date of September 20, 2001-receipt of an increased rating claim for bilateral hearing loss-is accepted as the date of claim.  See 38 C.F.R. § 3.157(b)(1).

The next question before the Board is when is it factually ascertainable from the evidence of record that the Veteran met the criteria for the assigned 40 percent disability rating for his bilateral hearing loss.  See 38 C.F.R. § 3.400(o)(1).  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include special provisions for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

Here, the Board notes that a 40 percent disability rating was assigned based on audiometric testing in February 2006 that revealed, at worst, Level IX hearing acuity in the right ear and Level V hearing acuity in the left ear.  The RO assigned an effective date of September 7, 2005, for the 40 percent disability rating based on VA's receipt of correspondence from the Veteran, which indicated an increased severity since last evaluated.  Here, the Veteran's lay reports of increased severity have been substantiated on audiometric testing.  At no time prior to September 7, 2005, does the evidence of record demonstrate an increased severity of bilateral hearing loss.

The Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints regarding hearing loss during the period at issue.  Rather, the Board is relying on the fact that the Veteran is documented as having undergone audiometric testing this period.  Thus, the record in this case does not merely reflect a lack of documentation pertaining to the claimed disability, but instead, it contains substantial documentation of bilateral hearing loss that fails to reflect such severity of symptoms prior to September 7, 2005.  Under such circumstances, the Board finds that the facts of this case are distinguishable from Buchanan, and that current assertions by the Veteran as to the severity of his bilateral hearing loss during that period not credible. 

Consequently, the Board places far more probative weight on the objective results of audiometric testing in September 2001 and in March 2003, which revealed, at worst, Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear.  

Likewise, a 70 percent disability rating was assigned based on audiometric testing on December 26, 2007, that revealed profound deafness in the right ear and Level VIII hearing acuity in the left ear.  At no time prior to December 26, 2007, does the evidence of record demonstrate profound deafness in either ear.

Accordingly, the Board must conclude that the record does not provide a legal basis for an effective date earlier than September 7, 2005, for the assignment of a 40 percent disability rating for bilateral hearing loss based on findings reported at audiometric examinations; and does not provide a legal basis for an effective date earlier than December 26, 2007, for the assignment of a 70 percent disability rating for bilateral hearing loss based on findings of profound deafness in the right ear. 

III.  Increased Rating

Service connection has been established for hemorrhoids, based on evidence showing treatment for large external hemorrhoids.  The RO has evaluated the Veteran's hemorrhoids as 10 percent disabling under Diagnostic Code 7336. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7336 provides a noncompensable evaluation for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation requires large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating requires hemorrhoids with persistent bleeding and secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

The Veteran initiated a claim for an increased rating in September 2005.

VA records show that the Veteran refilled medications and was treated for hemorrhoids in September 2004.  In April 2005, the Veteran complained that hemorrhoids were still bothering him and that he ran out of medication.  

VA records include an assessment of hemorrhoid, rectal bleeding in July 2005.  The staff physician noted that the Veteran still had red blood in the stool on and off from his hemorrhoid.  Laboratory testing revealed anemia.

During a May 2006 VA examination, the Veteran reported three prior hemorrhoidectomies.  His current symptoms included constant swelling, bleeding, and frequent constipation on the anal area.  He reported bleeding at least four-to-five times a week during the last twelve months.  He also reported treatment for anemia due to this bleeding in the last two years, for which he is taken medication twice daily.

Examination in May 2006 revealed a large external hemorrhoid surrounding the rim of the anal opening with no engorgement, no bleeding, and no swelling.  An internal hemorrhoid was noted from 3 o'clock to 6 o'clock, which was palpable and engorged with no bleeding.  There was no evidence of fecal leakage, no evidence of fissures, and no evidence of bleeding.  The diagnosis was external and internal hemorrhoids.  There was no thrombosis.

In May 2008, the Veteran reported being treated for anemia since 2004, and that he is unable to have any more hemorrhoidectomies.  In October 2008, the Veteran testified that he bleeds every day from hemorrhoids.  He testified that whenever he has a bowel movement, he bleeds profusely.  He testified that he also takes iron tablets daily for anemia.

Private hospital records show assessments of gastrointestinal bleeding, and anemia of chronic disease and gastrointestinal bleeding in November 2008.  Records show that the Veteran had a blood transfusion.  An upper gastrointestinal endoscopy conducted in December 2008 revealed acute gastritis without hemorrhage.

In March 2010, the Veteran testified that he bled constantly; and that he was prescribed iron tablets for severe anemia caused by loss of blood.  He testified that 95 percent of the time he had blood with a bowel movement.

Following the Board's August 2010 remand, the Veteran underwent a VA examination in December 2010.  He reported taking medications for anemia, and reported having problems with gastrointestinal bleeding involving his hemorrhoids at least three times.  The Veteran reported anal itching about once per week.  He reported no diarrhea.  Currently, he had pain in the right side of his rectum, and swelling of his hemorrhoids occurring about three times per month.  External and internal hemorrhoids were diagnosed by colonoscopies in 2005 and in 2009.  He never had been diagnosed with anal fissures.  

Examination in December 2010 revealed no evidence of fecal leakage. There were no clinical signs of secondary anemia.  There were no fissures.  Three medium-sized hemorrhoids were noted at 1, 2, and 5 o'clock.  The hemorrhoids were not thrombosed.  There was no evidence of persistent bleeding from the hemorrhoids.  There was no evidence of rectal prolapse.  Laboratory testing revealed a 99 percent improvement of the blood count.  Diagnoses included external and internal hemorrhoids, by clinical examination and by colonoscopies; and previous mild iron-deficiency anemia, etiology unknown. 

The December 2010 examiner noted that the anemia had definitely improved since October 2010; and also noted that the upper gastrointestinal endoscopy done in 2005 did not show upper gastrointestinal bleeding.  The 2005 colonoscopy showed diverticulosis and internal hemorrhoids; there was no report of bleeding.  The 2008 colonoscopy showed polyps that were resected; there was no report of bleeding. Today's blood count was 99 percent normal.  Clinical examination revealed hemorrhoids that were not thrombosed, and there was no active bleeding.  Based on clinical examination, the December 2010 examiner opined that there was no evidence of constant bleeding; the severity of the hemorrhoids was mild.  Given the most recent complete blood count showing really no anemia, the examiner opined that the anemia diagnosed previously was less likely related to hemorrhoids since there was no documented bleeding noted in two colonoscopies.  The examiner explained that iron-deficiency anemia can be caused by multiple medical entities and diseases.

In a June 2013 addendum, the VA examiner noted that the Veteran developed anemia after 2005; and that the anemia was very mild, and the Veteran recovered.  The VA examiner explained that the Veteran was placed on Plavix in March 2008, and that one of the adverse reactions is bleeding.  The Veteran's persistent minimal bleeding caused by Plavix can easily explain his iron deficiency anemia; and that persistent use of anti-inflammatory drugs, as the Veteran has been doing for years for pain, can cause minimal but persistent daily bleeding.  An adverse effect is anemia.  Based on this evidence, the VA examiner opined that the Veteran's anemia was not aggravated by his hemorrhoids, which were not bleeding at endoscopies and at prior examination.  His anemia most likely than not was caused and aggravated by medicines that the Veteran was placed on to prevent thrombosis and for pain.  Presently, the Veteran does not have anemia.

In this case, throughout the rating period, the Veteran's hemorrhoids have been symptomatic, as indicated by his report of daily bleeding and pain that required medication for relief.  Again, the Veteran is competent to describe his symptoms.  The December 2010 examiner, in the June 2013 addendum, also associated the Veteran's previously diagnosed anemia with medications taken by the Veteran to prevent thrombosis.  Here, the Board is not at liberty to ignore the applicable rating criteria.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected hemorrhoids meet the requirements for a 20 percent disability rating throughout the rating period.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the rating criteria.  Specifically, he has persistent daily bleeding, and secondary anemia has been attributed to medications to prevent thrombosis. There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for bilateral hearing loss, status-post right tympanoplasty; for post-traumatic stress disorder; for bilateral optic neuropathy; for diabetes mellitus; for tinnitus; for otitis media with otorrhea of the right ear; and for hemorrhoids.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's hemorrhoids combine or interact with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, a 20 percent disability evaluation for the Veteran's hemorrhoids is warranted.

IV.  Petition to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO originally denied service connection for a cervical spine disability in August 1992 on the basis that there was no evidence that the condition was incurred in or permanently aggravated by his period of honorable service; and there was no evidence of a back problem until 1976.

The evidence of record at the time of the last denial of the claim included some of the Veteran's service personnel records, some of his service treatment records, court martial records, a January 1992 VA examination, private treatment records, and statements from the Veteran.

As noted above, this is a claim where service treatment records for the period of active service from November 1966 to August 1969 are not available.  The Court has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").

Service treatment records, dated during a period of dishonorable service in June 1978, show that the Veteran requested indefinite suspension from flying duty, secondary to persistent low back pain which had been completely worked up and was unresponsive to conventional medical treatment.  His aviation history reveals that the Veteran was a flight engineer on a CH-47 for his time in Vietnam for the first tour of duty.  He had approximately 750 hours of flying time as a UH1 pilot.  All of his other time in active service was aviation-related, except for basic training.

During the January 1992 VA examination, the Veteran reported that he sustained injury to the thoracic area of the spine in 1968.  He reported being involved in a helicopter crash, and was shot down by the enemy in Vietnam.  He reportedly did not have pain initially in his upper back, and had sustained multiple injuries to his teeth.  He suddenly developed severe excursion of pain in the thoracic area in 1976, and spent several months in the hospital.  In spite of treatment, the Veteran continued to have pain that radiated up into the neck; and he was subsequently diagnosed with a cervical radiculopathy.  Examination of the neck in 1992 was essentially within normal limits.  Examination of the cervical spine revealed that forward flexion was limited to 55 degrees, and backwards extension was limited to 25 degrees. Lateral flexion was limited to 30 degrees, and rotation was limited to 35 degrees.  X-rays revealed osteoarthritic changes of the cervical spine.  Diagnoses in January 1992 included arthralgias of the cervical spine, recurrent; and cervical radiculopathy, involving the right upper extremity.

Private records note an MRI scan taken in July 1992 that demonstrated a "Lytic defect" at L2; and included a diagnosis of chronic history of pain, loss of feeling, numbness, and incoordination of undefined etiology.

Based on this evidence, the RO concluded that the onset of thoracic area back pain was in 1976 when the Veteran straightened up from a bent position; that the Veteran admitted he was not treated for a back disability during his first active duty period in Vietnam; and that there was no history of trauma, except for history of auto accident in 1965, before service, when the Veteran sustained a laceration on his right cheek and sprained back.  The RO denied service connection for a cervical spine disability because there was no evidence that the condition incurred in or was permanently aggravated by his period of honorable service.  The Veteran did not substantiate a timely appeal, nor submit new and material evidence within one year of the decision.  The August 1992 rating decision, therefore, became final.

In September 1997, the RO declined to reopen the Veteran's claim for service connection for a cervical spine disability because the newly submitted evidence (consisting of MRI scans and outpatient treatment records) neither showed continuity of disability since active service nor arthritis in active service or within the first post-service year.  One VA physician in January 1997 did opine that the Veteran most likely has a cervical cord lesion secondary to old trauma, and this fits with history of helicopter crash in 1968.

The present claim was initiated by the Veteran in September 2001.  Evidence added to the record includes private treatment records, VA treatment records, additional service treatment records and personnel records, VA examination reports, hearing transcripts, and statements of the Veteran.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the additional private records and medical opinions that have considered the Veteran's current symptoms and history of a previous injury of the cervical spine at the time of a helicopter crash in 1968, and have provided a plausible nexus opinion and rationale that current symptoms are more likely related to the old cervical cor injury, rather than to peripheral nerve dysfunction.  Given the presumed credibility of the Veteran's testimony, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108.

III.  Reopened Claim for Service Connection for a
Cervical Spine Disability 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

The Veteran contends that service connection for a cervical spine disability is warranted on the basis that he was injured in a helicopter crash in Vietnam during a period of honorable service.  As noted above, his duties primarily were as an aviator.

In this case, the Board finds that the Veteran likely saw combat with the enemy while serving as an aviator in Vietnam.  His Form DD 214 reflects receipt of the Bronze Star Medal (First Oak Leaf Cluster), among other awards, which indicates that he was in a theater of combat operations.  His personnel records reflect participation in several campaigns, including: Vietnam Counter Offensive Phases III, IV, V, and VI; TET Counteroffensive; Vietnam Summer-Fall 1969; and Consolidation I and II.  Resolving all doubt in favor of the Veteran, he is entitled to the presumption afforded under 38 U.S.C.A. § 1154(b); and his lay statements regarding the circumstances of his in-service injury are accepted as credible and persuasive for purposes of establishing an incident in service.  

Moreover, the Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  In essence, the Board is required to apply the section 1154(b) presumption both to whether the claimed injury occurred and to whether the Veteran suffered the claimed ensuing disability while on active service.  Id.  For example, once establishing that the combat injury (the helicopter crash in this case) occurred, a Veteran would then only have to show that the disability due to the in-service combat injury was a chronic condition that persisted in the years following active service.  Such showing basically establishes that the combat injury resulted in permanent disability.  See, generally, Reeves.

In this regard, the Veteran has reported recurring symptoms of cervical pain following discharge from active service.  Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71   (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  As noted above, his service treatment records show the onset of persistent back pain in service in 1976.  The Board finds the Veteran's descriptions of cervical pain both in-service and after service, as credible and persuasive.

The Veteran is competent to report symptoms he has experienced as a result of in-service injury, such as back pain.  Furthermore, his statements are consistent with the circumstances of his service, and thus the Board finds that there is credible evidence of the Veteran's experiencing cervical pain in service.  The Veteran has also consistently stated that he has continued to experience cervical pain ever since service.  The Board has no reason to doubt the credibility of the Veteran's statements.  As such, the Board finds that he has adequately established a continuity of symptomatology since service for the chronic disease of osteoarthritis.
 
The post-service records include findings of osteoarthritis of the cervical spine.  With regard to direct service connection, the Board is troubled by the fact that VA examiners did not consider the Veteran's credible statements of in-service cervical pain while serving in Vietnam, as well as the documented symptoms in service. Given that the lay statements of in-service cervical pain are the most probative evidence of record, as well as the private medical opinions that provide a plausible nexus, the competent and probative evidence reflects the onset of cervical pain during active service.  Resolving all doubt in the Veteran's favor, the Board finds that osteoarthritis of the cervical spine had its onset in active service.  See 38 C.F.R. § 3.102 (2015).


ORDER

An earlier effective date for the assignment of a 40 percent disability rating and for the assignment of a 70 percent disability rating for bilateral hearing loss, status-post right tympanoplasty, is denied.

A 20 percent disability rating for hemorrhoids is granted, subject to the regulations governing the award of monetary benefits.

The application to reopen the previously denied claim of service connection for a cervical spine disability is granted.

Service connection for osteoarthritis of the cervical spine is granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


